t c memo united_states tax_court james r downey petitioner v commissioner of internal revenue respondent docket no filed date james r downey pro_se jason m kuratnick for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of prosecution in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and additions to tax for under sec_6651 of dollar_figure under sec_6651 of dollar_figure and under sec_6654 of dollar_figure background petitioner did not file a timely federal_income_tax return for by a notice_of_deficiency dated date respondent determined an income_tax deficiency and additions to tax under sec_6651 and sec_6654 with respect to petitioner’s taxable_year on date we filed petitioner’s petition contesting respondent’s notice_of_deficiency for petitioner’s taxable_year petitioner resided in howell new jersey when his petition was filed the petition cryptically asserts as errors improper filing_status and no deductions given for family or home mortgage property_tax the petition does not assert that respondent’s determinations of petitioner’s gross_income or additions to tax for were in error on date we filed respondent’s answer in his answer respondent conceded the sec_6651 addition_to_tax but alleged that the sec_6651 addition_to_tax should be increased by dollar_figure to dollar_figure on date we issued a notice setting case for trial which set this case for trial during the court’s september 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure trial session in philadelphia pennsylvania accompanying the notice was the court’s standing_pretrial_order which directed the parties to begin preparing the case for trial or settlement and warned the parties that continuances will be granted only in exceptional circumstances the pretrial order also ordered the parties to take specific steps to prepare for trial and contained the following warning the court may impose appropriate sanctions including dismissal for any unexcused failure to comply with this order see rule b during a pretrial conference call held on date petitioner acknowledged that he had received the standing_pretrial_order on date respondent’s counsel sent petitioner a letter in which he informed petitioner that his case was scheduled for trial during the date trial session explained the consequences of not appearing for trial and set a conference date for date on date respondent received a letter from petitioner in which petitioner made several arguments regarding the constitutionality of the internal_revenue_code and stated that he did not intend to appear at the june conference on date respondent’s counsel sent petitioner another letter and a proposed stipulation of facts the letter offered petitioner another opportunity for a conference to review the stipulation of facts petitioner did not request a conference or execute the stipulation of facts on date a conference call was held with the parties regarding the pretrial preparation problems during the conference call petitioner requested a continuance ostensibly to obtain counsel because of petitioner’s repeated failure to respond to letters from respondent’s counsel his refusal to attend a stipulation conference and otherwise to cooperate in preparing a stipulation of facts and his failure to comply with the court’s standing_pretrial_order we denied petitioner’s request for a continuance but advised him that he could renew his request for a continuance at the calendar call on date if he took meaningful steps to obtain counsel and or demonstrated his willingness to cooperate in preparing his case for trial following the conference call respondent’s counsel attempted to contact petitioner by telephone without success on date respondent’s counsel sent petitioner another letter and another copy of the stipulation of facts respondent’s counsel requested petitioner to contact him regarding the stipulation of facts but petitioner failed to do so on date respondent’s counsel received a letter and a notice of appeal from petitioner in which he again requested a continuance on date during calendar call both respondent’s counsel and petitioner appeared and were heard respondent’s counsel reported that there had been no progress in preparing the case for trial and that petitioner continued to refuse to discuss a stipulation of facts petitioner stated that he could not make any significant progress without counsel respondent’s counsel requested that the case be set for trial during the trial session noting that petitioner had had sufficient time to secure counsel and to prepare for trial a trial was set for date subsequently at petitioner’s request the case was recalled on date for a pretrial conference during the pretrial conference petitioner claimed that he had paid expenses for a startup business during and that he had receipts for the expenses but he did not produce them he also admitted that he was employed as a technical manager for two companies enable vision and geo works that he had received a salary from both companies during and that he had received a form_w-2 wage and tax statement from each company petitioner continued to insist that he would not produce documents or appear for trial without counsel on date the case was called for trial petitioner did not appear respondent’s counsel represented to the court that he had spoken with petitioner on date that petitioner had stated he would fax copies of his documentation to respondent’s counsel and that petitioner had asked him to agree to a continuance respondent’s counsel told petitioner that he would discuss the continuance with him on date but petitioner refused to appear on date respondent’s counsel advised petitioner that if petitioner did not appear he would move to dismiss petitioner’s case petitioner stated that he would fax his documentation to respondent’s counsel but the promised documentation was not received on date respondent submitted to the court a motion to dismiss for lack of prosecution which was served by mail on petitioner on date and filed on date on date we received and filed petitioner’s response to the motion to dismiss on date we held a conference call with the parties to discuss the case status and particularly a copy of what purported to be petitioner’s federal_income_tax return for that petitioner had mailed to the court petitioner’s purported return did not include any of the wages that petitioner had admitted receiving during and asserted a claim to an overpayment during the conference call petitioner confirmed that he had not retained counsel or produced any documentation to respondent concerning his income or expenses on date we received a document from petitioner entitled motion for redetermination of zero which we filed on that date as petitioner’s motion for entry of decision in the motion petitioner alleges that on date he had submitted a federal_income_tax return for to respondent that documented petitioner’s position in discovery of w-2 errors and correcting the record regarding said w-2 errors concluding with a zero tax_liability by order dated date we denied petitioner’s motion discussion the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of the court or any order of the court or for any cause that the court deems sufficient rule b dismissal is appropriate where the taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault 82_tc_592 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim rule a 97_tc_113 smith v commissioner tcmemo_2003_266 affd sub nom 103_fedappx_661 10th cir petitioner has disregarded the court’s rules and standing_pretrial_order by failing to cooperate meaningfully with respondent to prepare this case for trial petitioner’s pattern of failing to appear for scheduled conferences failing to respond to respondent’s correspondence and ignoring respondent’s requests for production of records made it impossible for the parties to exchange information conduct negotiations or prepare and finalize a stipulation of facts before trial petitioner’s multiple requests for continuance made less than days before the beginning of the date trial session which failed to allege exceptional circumstances as required by rule further underscore what appears to have been an intentional attempt on the part of petitioner to unreasonably delay the proceedings see 119_tc_276 petitioner was repeatedly warned by respondent’s counsel and by the court of the consequences of failing to prepare for trial and of failing to appear at trial despite those warnings petitioner repeatedly failed to make any reasonable effort to demonstrate his good_faith and his willingness to prepare his case for trial although petitioner asserted that he wanted to retain counsel to represent him in this case petitioner did not take meaningful steps to obtain counsel or to document any attempt on his part to obtain counsel although he had plenty of opportunities to do so we conclude from these circumstances that petitioner’s claim that he intended to retain counsel was simply another misguided attempt to avoid the reality of his tax case finally although petitioner did appear at the calendar call held on date during which he argued yet again for a continuance the arguments that he made at that time ignored the multiple warnings that he had received from the court and respondent’s counsel to demonstrate his willingness to prepare in good_faith for trial and to abide by the court’s rules and standing_pretrial_order petitioner who was well aware of the trial date for his case also failed to appear for trial for all of these reasons we find that petitioner has failed to comply with the court’s rules and orders and has failed properly to prosecute this case see rollercade inc v commissioner supra pincite rule b requires that a petition in a deficiency action shall contain clear and concise assignments of each and every error that the taxpayer alleges the commissioner committed in the determination of the deficiency and the additions to tax in dispute rule b requires that the petition contain clear and concise lettered statements of the facts upon which the taxpayer bases the assignments of error 123_tc_213 78_tc_646 we deem the parties to concede any issue including additions to tax not raised in the pleadings rule b funk v commissioner supra pincite jarvis v commissioner supra pincite n in his petition petitioner did not contest any of the income items attributed to him in the notice_of_deficiency or contest the additions to tax and he conceded in open court that he received wages during petitioner only contested the filing_status used by respondent in the notice_of_deficiency to compute petitioner’s federal_income_tax liability for and the failure of respondent to allow any deductions for family or home mortgage property_tax petitioner has not raised any issue on which respondent has the burden_of_proof see rule a 290_us_111 commissioner’s determinations in the notice_of_deficiency are presumed correct taxpayer bears the burden of proving them 2respondent conceded during the pretrial conference that petitioner was entitled to an itemized_deduction for mortgage interest of dollar_figure in lieu of the standard_deduction used in the notice_of_deficiency we shall require respondent to submit a revised calculation of the income_tax deficiency and additions to tax and a proposed decision consistent with respondent’s concession wrong although respondent concedes that he has the burden_of_proof with respect to the increased addition_to_tax under sec_6651 rule respondent has carried that burden_of_proof by introducing into evidence certified copies of form_4340 certificate of assessments and payments with respect to petitioner’s taxable_year establishing that petitioner did not file a timely federal_income_tax return for and by petitioner’s failure to contest in his petition the items of gross_income that were reported on forms w-2 and and enumerated in the notice_of_deficiency we also conclude that because petitioner is deemed to have conceded the issue of his liability for the additions to tax by his failure to contest that liability in his petition respondent has no burden of production under sec_7491 with respect to the additions to tax see funk v commissioner supra 118_tc_358 to reflect the foregoing an appropriate order of dismissal and decision will be entered 3because petitioner has not introduced any credible_evidence with respect to any factual issue and has failed to cooperate with respondent’s requests for information documents and meetings the burden_of_proof does not shift to respondent see sec_7491
